Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This office action is in response to RCE filed on 9/21/20201.
Claims 1-20 are allowed. Claim(s) 1, 9, 16 is/are independent claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eunhee Park on (42,976).

The application has been amended as follows: 
In the Claims: 

1.  (Currently Amended) A computer-implemented method of providing a communication assistant, the method performed automatically by at least one hardware processor, the method comprising:
	receiving a message transmitted over a communication network from a sender to a recipient in an online communication application;

responsive to determining that the sender's industry is different from the recipient's industry, extracting from the message one or more terms associated with the sender's industry, 
searching for a definition associated with the one or more terms in an on-line reference text associated with the sender's industry, and updating the message based on the definition;
	transmitting the message over the communication network to the recipient;
wherein the message presented to the recipient comprises an updated term presented as a selectable user interface object, wherein the selectable user interface object responsive to selection is operable to present a feedback option via which user feedback can be input, the feedback option including d term has incorrect context and a feedback option to note which update was not required,
wherein different levels of translation is provided in updating the message, the levels dependent on a user profile of the recipient, and the levels change as the communication assistant continually learns and updates the user profile based on the user feedback.

	2.  (Original) The method of claim 1, wherein the updating comprises substituting the one or more terms with explanation understandable by the recipient.

	3.   (Original) The method of claim 1, wherein the determining a sender's industry comprises searching a user profile associated with the sender.

	4.  (Original) The method of claim 1, wherein the determining a recipient's industry comprises searching a user profile associated with the recipient.



	6.  (Original) The method of claim 1, wherein the determining a recipient's industry comprises causing a screen object to be displayed on a user interface and requesting the recipient to input the recipient's industry via the user interface.

	7.  (Original) The method of claim 1, wherein the method is performed by an online communication tool that allows the sender and the recipient to communicate over the Internet.

	8.  (Original) The method of claim 1, the method further comprising generating a distance matrix specifying distance factor between a plurality of industries, and determining that the sender's industry is different from the recipient's industry based on the distance factor between the sender’s industry and the recipient’s industry.

9.  (Currently Amended) A computer program product for providing a communication assistant, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions readable by a device to cause the device to perform a method comprising:
	receiving a message transmitted over a communication network from a sender to a recipient in an online communication application;
	determining a sender's industry identified with the sender and a recipient's industry identified with the recipient;
responsive to determining that the sender's industry is different from the recipient's industry, extracting from the message one or more terms associated with the sender's industry, 

	transmitting the message over the communication network to the recipient;
wherein the message presented to the recipient comprises an updated term presented as a selectable user interface object, wherein the selectable user interface object responsive to selection is operable to trigger presenting of a feedback option via which user feedback can be input, the feedback option d term has incorrect context and a feedback option to note which update was not required,
wherein different levels of translation is provided in updating the message, the levels dependent on a user profile of the recipient, and the levels change as the communication assistant continually learns and updates the user profile based on the user feedback.

	10.  (Original) The computer program product of claim 9, wherein the updating comprises substituting the one or more terms with explanation understandable by the recipient.

	11.   (Original) The computer program product of claim 9, wherein the determining a sender's industry comprises searching a database stored on a storage device storing a user profile associated with the sender.

	12.  (Original) The computer program product of claim 9, wherein the determining a recipient's industry comprises searching a database stored on a storage device storing a user profile associated with the recipient.

	13.  (Original) The computer program product of claim 9, wherein the determining a sender's industry comprises causing a screen object to be displayed on a user interface and requesting the sender to input the sender's industry via the user interface.



	15.  (Original) The computer program product of claim 9, wherein the method is performed by an online communication tool that allows the sender and the recipient to communicate over the Internet.

16.  (Currently Amended) A system of providing a communication assistant, comprising:
	at least one hardware processor operatively connected to a communication network;
	a storage device operatively coupled to the at least one hardware processor;
	the at least one hardware processor operable to receive a message transmitted over the communication network from a sender to a recipient in an online communication application;
	the at least one hardware processor further operable to determine a sender's industry identified with the sender and a recipient's industry identified with the recipient;
	responsive to determining that the sender's industry is different from the sender's industry, the at least one hardware processor further operable to extract from the message one or more terms associated with the sender's industry, search for a definition associated with the one or more terms in an on-line reference text associated with the sender's industry, and update the message based on the definition;
	the at least one hardware processor further operable to transmit the message over the communication network to the recipient;
wherein the message presented to the recipient comprises an updated term presented as a selectable user interface object, wherein the selectable user interface object responsive to selection is operable to present a feedback option via which user feedback can be input, the feedback option d term has incorrect context and a feedback option to note which update was not required,
wherein different levels of translation is provided in updating the message, the levels dependent on a user profile of the recipient, and the levels change as the communication assistant continually learns and updates the user profile based on the user feedback.

	17.  (Original) The system of claim 16, wherein the at least one hardware processor updates the message by substituting the one or more terms with explanation understandable by the recipient.

	18.   (Original) The system of claim 16, wherein the at least one hardware processor is operable to search a database stored on the storage device storing a user profile associated with the sender to determine at least one of the sender's industry and the recipient’s industry. 

	19.  (Original) The system of claim 16, wherein the at least one hardware processor is operable to cause  a screen object to be displayed on a user interface and prompt for input for at least one of the sender's industry and the recipient’s industry.

	20.  (Original) The system  of claim 16, wherein the at least one hardware processor is operable to determine that the sender's industry is different from the recipient's industry based on a distance factor between the sender’s industry and the recipient’s industry specified in a distance matrix that stores distance factors between a plurality of industries.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art cited below, (Thint, Creutz, Rajamony), teach continuous updating of user profiles based on feedback. However, with the amendment above, there is not an obvious reason to combine the combination of references that would read on the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Rajamony; Ramakrishnan et al. US 20150067491 discloses: continually updates the stored dictionary. 
Creutz; Mathias Johan Philip et al. US 20100131447 teaches: [¶ 0046] updating of the situation profiles may provide for continued learning. 
Thint, Marcus et al. US 20040128301 teaches: [¶ 0073] capture and store user activity data and/or user feedback on a continual basis; updated user profile. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SCOTT T BADERMAN can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Email: benjamin.smith@uspto.gov